DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2013/0248845) in view of Kai et al (US 2010/0187977).

Regarding claim 1, Ogawa et al discloses an electroluminescent device comprising an emitter layer between the anode and cathode (Abstract, and [0019]). The emitter layer comprises a phosphorescent dopant, i.e. a light-emitting compound the following compound as a host, corresponding to recited Formula 3 (Page 7 – 1-21 and [0051]):

    PNG
    media_image1.png
    262
    570
    media_image1.png
    Greyscale
.
In the above compound the recited group L is an unsubstituted aromatic hydrocarbon group having 6 carbon atoms, i.e. benzene. The recited group R is H. The recited integer m is one (1), 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises a compound given by recited Formula (1).
Kai et al discloses an organic electroluminescent device comprising an anode, a cathode, and a light emitting layer between the anode and cathode (Abstract). The light emitting layer comprises a phosphorescent dopant and an indolocarbazole host compound (Abstract). The indolocarbazole compound, corresponding to recited Formula (1), is given by ([0038] – (3)):

    PNG
    media_image2.png
    381
    473
    media_image2.png
    Greyscale
.
In the above compound, the recited ring a is an aromatic ring given by recited formula (a1), i.e.

    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
,
where the recited group X1 in recited Formula (a1) is C-R8, where R8 is H. Recited ring b is given by recited Formula (b1), i.e.

    PNG
    media_image4.png
    68
    207
    media_image4.png
    Greyscale
,
1 on ring b is an unsubstituted C6 aromatic hydrocarbon group, while the other recited group Ar1 is an unsubstituted C3 aromatic heterocyclic group, i.e. triazine. The recited group L1 is an unsubstituted C6 aromatic ring, i.e. benzene and the integer p is two (2). The recited groups R1-R3 are H.
The reference discloses that an excellent organic electroluminescent device is provided by incorporating the disclosed indolocarbazole compound into the emitter layer ([0039]).
Given that both Ogawa et al and Kai et al are drawn to organic light emitting device comprising an emitter layer between the anode and cathode and where the emitter layer comprises a phosphorescent dopant and a host, and, given that Ogawa et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host as taught by Kai e al, it would therefore have been obvious to one of ordinary skill in the art to include such host compound in the emitter layer disclosed by Ogawa et al with a reasonable expectation of success.

Regarding claim 3, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. As discussed above, in the indolocarbazole compound disclosed by Kai et al, the one (1) of the recited groups Ar1 is a triazine, i.e. an aromatic heterocyclic group having 3 carbon atoms. 

Regarding claim 5, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. As discussed above, in the compound disclosed by Ogawa et al all the bond structures between the three (3) carbazoles in recited Formula (3) are given by recited Formula (c1).

Regarding claim 6, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. As discussed above, in the compound disclosed by Ogawa et al, the recited group L is benzene, i.e. recited Formula (4).

Regarding claim 7, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. As discussed above, in the compound disclosed by Ogawa et al, the recited group L is benzene, i.e. recited Formula (4).

Regarding claim 8, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. As discussed above, in the compound disclosed by Ogawa, the recited integer m is one (1) and the recited integer n is three (3). Thus, the produce of n and m is three (3).

Regarding claim 10, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. Although the combined disclosures of Ogawa et al and Kai et al  do not disclose that the emitter layer is formed by the process recited in the present claims, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the combined disclosures of Ogawa et al and Kai et al meet the requirements of the claimed emitter composition, the combined disclosures of the references clearly meet the requirements of present claims.

Regarding claim 13, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. Additionally, Ogawa et al discloses that the phosphorescent dopant is ([0062]):

    PNG
    media_image5.png
    204
    227
    media_image5.png
    Greyscale
.
From the above, it is clear that the dopant is an organometallic complex comprising Ir,

Regarding claim 16, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. While the combined disclosures of Ogawa et al and Kai et al do not disclose the weight ratio of the recited first to second compounds as recited in the present claims, the claim recites a ratio range of [10 -90] : [90 -10] and thus encompasses a ratio of 1:1. In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claim 17, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. While the combined disclosures of Ogawa et al and Kai et al do not disclose the weight ratio of the recited first to second compounds as recited in the present claims, the claim recites a ratio range of [20 -80] : [80 -20] and thus encompasses a ratio of 1:1. Therefore, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2013/0248845) and Kai et al (US 2010/0187977) as applied to claims 1, 5-8, 10, 13, and 16-17 above, and in view of Komori et al (US 2009/0302742).

The discussion with respect to Ogawa et al and Kai et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 9, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. However, Ogawa et al does not disclose that the emitter layer comprises a host given by recited Formula (2).
Komori et al discloses an organic electroluminescent device comprising an anode, a cathode, and a light emitting layer between the anode and cathode (Abstract). The light emitting layer comprises a phosphorescent dopant and an indolocarbazole host compound (Abstract). The indolocarbazole compound is given by (Page 25 – 32):

    PNG
    media_image6.png
    272
    494
    media_image6.png
    Greyscale
.
In the above compound, the recited rings c and c’ are an aromatic ring given by recited formula (a1) and the recited group X1 in recited Formula (a1) is C-R8, where R8 is H. Recited rings d and d’ are given by recited Formula (b1), where the recited group Ar1 is an unsubstituted aromatic C6 hydrocarbon group, i.e. benzene, and the recited integer p is zero (0). The recited group Z is a triazine, i.e. an unsubstituted aromatic heterocyclic group having three (3) carbon atoms. The recited groups R3-R7 are H.

Given that both Ogawa et al and Komori et al are drawn to organic light emitting device comprising an emitter layer between the anode and cathode and where the emitter layer comprises a phosphorescent dopant and a host, and, given that Ogawa et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host as taught by Komori et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compound in the emitter layer disclosed by Ogawa et al with a reasonable expectation of success.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2013/0248845) in view of Endo et al (US 2012/0241732).

Regarding claim 1, Ogawa et al discloses an electroluminescent device comprising an emitter layer between the anode and cathode (Abstract, and [0019]). The emitter layer comprises a phosphorescent dopant, i.e. a light-emitting compound the following compound as a host, corresponding to recited Formula 3 (Page 7 – 1-21 and [0051]):

    PNG
    media_image1.png
    262
    570
    media_image1.png
    Greyscale
.

The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises a compound given by recited Formula (1).
Endo et al discloses an organic electroluminescent device comprising an anode, a cathode, and a light emitting layer between the anode and cathode (Abstract). The light emitting layer comprises an indolocarbazole host compound (Abstract). The indolocarbazole compound, corresponding to recited Formula (1), is given by ([0028] – (A)):

    PNG
    media_image7.png
    348
    478
    media_image7.png
    Greyscale
.
In the above compound, the recited ring “a” is an aromatic ring given by recited formula (a1), i.e.

    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
,
where the recited group X1 in recited Formula (a1) is C-R8. Recited ring b is given by recited Formula (b1), i.e.

    PNG
    media_image4.png
    68
    207
    media_image4.png
    Greyscale
.
 The group R corresponding to the recited group R1-R3 are H ([0038]).  The group Ar is benzene, i.e. an unsubstituted C6 aromatic hydrocarbon group, a pyridine, and a carbazole or a combination of the above linked together ([0030]). Thus, the reference discloses a compound comprising the recited group Ar1-[L1]p, where Ar1 is a pyridine, L1 is a carbazole, and the recited integer p is one (1) and where the group Ar1-[L1]p on recited ring b is benzene, i.e. the recited integer p is zero (0).
The reference discloses that the compound improves the luminous efficiency of the light emitting layer (Abstract).
Given that both Ogawa et al and Endo are drawn to organic light emitting device comprising an emitter layer between the anode and cathode and where the emitter layer comprises a host, and, given that Ogawa et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host as taught by Endo et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compounds in the emitter layer disclosed by Ogawa et al with a reasonable expectation of success.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2013/0248845) in view of Komori et al (US 2009/0302742).

Regarding claim 1, Ogawa et al discloses an electroluminescent device comprising an emitter layer between the anode and cathode (Abstract, and [0019]). The emitter layer comprises 

    PNG
    media_image1.png
    262
    570
    media_image1.png
    Greyscale
.
In the above compound the recited group L is an unsubstituted aromatic hydrocarbon group having 6 carbon atoms, i.e. benzene. The recited group R is H. The recited integer m is one (1), the recited integer n is three (3), and the compound possesses one (1) bond structure represented by recited Formula (c1).
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises a compound given by recited Formula (2).
Komori et al discloses an organic electroluminescent device comprising an anode, a cathode, and a light emitting layer between the anode and cathode (Abstract). The light emitting layer comprises a phosphorescent dopant and an indolocarbazole host compound (Abstract). The indolocarbazole compound is given by (Page 25 – 32):

    PNG
    media_image6.png
    272
    494
    media_image6.png
    Greyscale
,


    PNG
    media_image3.png
    81
    89
    media_image3.png
    Greyscale
,
where the recited group X1 in recited Formula (a1) is C-R8, where R8 is H. Recited rings d and d’ are given by recited Formula (b1), i.e.

    PNG
    media_image4.png
    68
    207
    media_image4.png
    Greyscale
,
where the recited group Ar1 is an unsubstituted aromatic C6 hydrocarbon group, i.e. benzene, and the recited integer p is zero (0). The recited group Z is a triazine, i.e. an unsubstituted aromatic heterocyclic group having three (3) carbon atoms. The recited groups R3-R7 are H.
The reference discloses that the compound results in a device which performs at high efficiency with good driving stability ([0015]).
Given that both Ogawa et al and Komori et al are drawn to organic light emitting device comprising an emitter layer between the anode and cathode and where the emitter layer comprises a phosphorescent dopant and a host, and, given that Ogawa et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the host as taught by Komori et al, it would therefore have been obvious to one of ordinary skill in the art to include such host compound in the emitter layer disclosed by Ogawa et al with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 

Applicants’ arguments regarding unexpected results is not found persuasive for the reasons set forth below.

As evidence of unexpected results, Applicants point to the Inventive and Comparative Examples found in Tables 1-6. It is noted that Table 1 comprises inventive examples where the device comprises first and second host compounds (denoted as H1 and H2) and Table 2 comprises comparative devices comprising a single host compound; Table 4 comprises inventive examples where the device comprises first and second host compounds (denoted as H1 and H2) and Table 5 comprises comparative devices comprising a single host compound. Tables 1-2, and 4-5 disclose compounds at taught by Ogawa et al in view of Kai et al and Ogawa et al in view of Endo et al, where Ogawa et al discloses the recited second host compound (H2) and Kai et al and Endo et al disclose the recited first host compound.  Tables 3 and 6 exemplify compound as taught by the combination Ogawa in view of Kai et al and Komori et al.

While the comparison of the inventive examples in Tables are properly side-by-side comparable to the comparative examples, it is noted that the inventive examples are not commensurate in scope with the scope of the claims for the reasons set forth below.

Claim 1 recites that the first host (H1) given by Formula (1) recites that the group Ar1 is a an aromatic hydrocarbon group having 6 to 12 carbon atoms or an aromatic heterocyclic group having 3 to 12 carbon atoms. In Table 1 the first host compound is given by Compounds 1-30, 1-99, and 1-91, where the groups Ar1 is a phenyl group (Compound 1-30) and a pyridine group (Compounds 1-91 and 1-99). Claim 1 further recites that p is an integer in the range of [0-3] and the group L1 is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, a substituted or unsubstituted aromatic heterocyclic group having 3 to 12 carbon atoms or a substituted or unsubstituted linked group obtained by linking 2 aromatic rings. In Table 1 p is zero (0) (Compound 1-30), carbazole (Compound 1-91), and phenylene substituted with a carbazole (Compound 1-99). Thus, Compounds 1-30, 1-91, and 1-99 in Table 1 exemplify but a few of the groups encompassed by the recited groups Ar1 and L1. For the second host compound (H2) given by general Formula (3), claim 1 recites that the group L is an m-valent substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, an m-valent substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms, or an m-valent substituted or unsubstituted linked aromatic group obtained by linking 2 to 10 aromatic rings of the groups, provided that L does not represent a group containing a carbazole ring and the group R is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or a cycloalkyl group having 3 to 11 carbon atoms. For the second host compound (H2) in Table 1, the group L is phenyl a dibenzofuran, a phenyl di-substituted with phenyl, a dimethyl substituted fluorene, a phenylene substituted with a phenyl, and the group R is H in each of the compounds. Thus, the second host compounds in Table 1 only exemplify several of groups encompassed by the recited group L and exemplify only hydrogen for the recited group R.

In Table 4 the first host compound is given by Compounds 1-1, 1-2, 1-3, 1-1, 1-103, and 1-104, where the recited group Ar1 is triazine or a pyridine group. Claim 1 recites that the group Ar1 is a an aromatic hydrocarbon group having 6 to 12 carbon atoms or an aromatic heterocyclic group having 3 to 12 carbon atoms. Thus, the first host compounds in Table 4 exemplify only a few of the groups encompassed by Ar1 as recited in the claim 1. In the first host compounds in Table 4, the group L1 is phenyl, biphenyl, and a carbazole. Claim 1 recites that L1 is a substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, a substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms or a substituted or unsubstituted linked group obtained by linking 2 aromatic rings. Thus, the first host compounds in Table 4 exemplify but a few of the group encompassed by the group L as recited in claim 1. For the second host compound (H2) given by general Formula (3), claim 1 recites that the group L is an m-valent substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, an m-valent substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms, or an m-valent substituted or unsubstituted linked aromatic group obtained by linking 2 to 5 aromatic rings of the groups, provided that L does not represent a group containing a carbazole ring and the group R is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or a cycloalkyl group having 3 to 11 carbon atoms. For the second host compound (H2) in Table 1, the group L is phenyl a dibenzofuran, a phenyl di-substituted with phenyl, a dimethyl substituted fluorene, a phenylene substituted with a phenyl, and the group R is H is each of the compounds. Thus, the second host compounds in Table 4 exemplify several of groups encompassed by the recited group L and exemplify only hydrogen for the recited group R.

Table 3 exemplifies the first host compound as given by Compound 2-29 (corresponding to recited Formula 2). In Compound 2-29, the recited group Z is phenyl. Claim 1 recites that the group Z is an aromatic hydrocarbon group having 6 to 18 carbon atoms or an aromatic heterocyclic group having 3 to 12 carbon atoms. Thus, Compound 2-29 exemplifies a single group, i.e. benzene, encompassed by the group Z as recited in claim 1. For the second host compound (H2) given by general Formula (3), claim 1 recites that the group L is an m-valent substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms, an m-valent substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms, or an m-valent substituted or unsubstituted linked aromatic group obtained by linking 2 to 5 aromatic rings of the groups, provided that L does not represent a group containing a carbazole ring and the group R is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, or a cycloalkyl group having 3 to 11 carbon atoms. For the second host compound (H2) in Table 3, the group L is phenyl, dibenzofuran, phenyl di-substituted with phenyl, a dimethyl substituted fluorene, a phenylene substituted with a phenyl, and the group R is H is each of the compounds. Thus, the second host compounds in Table 4 exemplify several of groups encompassed by the recited group L and exemplify hydrogen for the recited group R.

Table 6 exemplifies the first host compound as given by Compounds 2-5 and 2-29 (corresponding to recited Formula 2). In Compounds 2-5 and 2-29, the recited group Z is triazine substituted with phenyl and phenyl, respectively. Claim 1 recites that the group Z is an aromatic hydrocarbon group having 6 to 12 carbon atoms or an aromatic heterocyclic group having 3 to 12 carbon atoms. Thus, Compounds 2-5 and 2-29 exemplify two groups encompassed by the group Z as recited in claim 1. For the second host compound (H2) given by general Formula (3), claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767